{¶ 43} The issue Defendant-Appellant's first assignment of error presents, as Defendant-Appellant framed it, is whether the trial court erred when it found that his income from selling phone cards is $120,000 per year, because the evidence on which the court specifically relied to make that finding does not support it. That challenges the trial court's finding on an issue of fact, which is barred from our appellate review for its correctness by App. R. 2. Nevertheless, I would sustain the assignment of error on a finding that the child and spousal support orders which are predicated exclusively on the particular finding of fact the trial court made, and that alone, are against the manifest weight of the evidence presented relevant to the support orders the court entered because no competent, credible evidence exists to support it. C.E. MorrisCo. v. Foley Construction Co. (1978), 54 Ohio St.2d 279.